DETAILED ACTION
This is in response to applicant’s amendment/response filed on 8/20/2021, which has been entered and made of record. Claim(s) 1, 8, 15 have been amended. Claim(s) 1-20 are pending in the application. The double patenting rejection to claims 1-20 have been withdrawn in view of the approved terminal disclaimer.
Terminal Disclaimer
The terminal disclaimer filed on 8/20/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent 10777007 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Objections
Claims 2, 4, 6, 7, 9, 11, 13, 14 are objected to because of the following informalities:  
claim 2, line 2, “a host device” should be corrected as “the host device”
claim 4, line 3, “a host device” should be corrected as “the host device”
claim 7, line 5, “a host device” should be corrected as “the host device”
claim 9, line 2, “a host device” should be corrected as “the host device”
claim 11, line 3, “a host device” should be corrected as “the host device”
claim 14, line 5, “a host device” should be corrected as “the host device”
claim 6, line 2, “a map server” should be corrected as “the map server”
claim 13, line 2, “a map server” should be corrected as “the map server”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stafford (US 20160214016) in view of Vaughan et al. (US 20110248995), and further in view of Zhou (US 20180128636).
Regarding claim 1, Stafford discloses A method of providing a view of a three-dimensional scene on a display of a client device (Stafford, “[0044] In one example embodiment, the display 250 is configured to render three-dimensional (3D) virtual game worlds”), the method comprising performing, by the client device having a physical camera communicably coupled with the display (Stafford, figs. 2&3): 
providing a user interface for a user to select a discovery mode that uses the physical camera of the client device; in response to a selection of the discovery mode via the user interface (Stafford, “[0010] Images of a physical environment captured in a vicinity of the user are received from a forward facing camera coupled to the HMD, while the game is being executed. [0087] FIG. 13 illustrates hardware and user interfaces that may be used to implement some embodiments of the invention”. Therefore, as shown in fig. 12, a use to begin a game corresponds to a user to select a discovery mode via the user interface): 
generating a first stream of virtual positions of a client virtual camera corresponding to the client device based on physical movement of the client device as measured by comparing a second location and a second orientation of the physical camera relative to one or more second images from the physical camera; and rendering and displaying a series of images of the three-dimensional scene using the first stream of virtual positions of the client virtual camera (Stafford, “[0065] The images sensors and/or the depth sensors within the HMD, for example, are used to capture images/videos of the real-world objects/scenes in the immediate vicinity of the user from the perspective of the user wearing the HMD. The captured images/videos may be rendered in the display portion of the HMD when content is being adjusted. [0066] The analysis of the images/video frames are used to compute relative distance of the different markers of the HMD from one another and from one or more reference points. The computed distances are used to determine a volume around the HMD and changes to the volume during use to more accurately define the HMD's position. Additionally, the video frames/images captured by the various sensors are analyzed to determine position including orientation, location, direction of movement of the various markers to more accurately determine the direction of movement or position of the user wearing the HMD. The analysis of the video frames/images will provide a more accurate measure of the location, direction and orientation of the HMD. As a safety precaution, the movement of the HMD is analyzed”).
On the other hand, Stafford fails to explicitly disclose but Vaughan discloses capturing one or more first images of a physical environment within which the client device resides using the physical camera; determining an initial position and an initial orientation of the physical camera in the physical environment by comparing a first location and a first orientation of the physical camera relative to one or more objects of a set of map objects captured in the one or more first images (Vaughan, “[0044] During the collection of images, the system embodiment can utilize a camera to capture images 403 and/or video frames 404 to detect the placed markers. The system embodiment detects the placed markers in images and ; 
specifying a set of physical positions of a set of three-dimensional objects of the three-dimensional map relative to the initial position based on an origin position and the set of map objects (Vaughan, “[0027] The system determines the pose of the images and determines the three dimensional placement of the markup, and can thereby determine the model properties. [0044] Furthermore, if the pose of some marker is initially unknown, but the marker is detected in some image for which the camera pose can be determined, the pose of that marker can then also be determined 406”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Vaughan and Stafford. That is, adding the determining pose of camera and/or markups of Vaughan to the method of Stafford. The motivation/ suggestion would have been it is possible to estimate the pose of every marker and the camera pose for every image (Vaughan, [0044]).
On the other hand, Stafford in view of Vaughan fails to explicitly disclose but Zhou discloses providing a 3D map on a display (Zhou, “[0014] FIG. 7 is an example user interface screen the computing device of FIG. 1 can generate to provide a three-dimensional view of an interactive linear visualization of a navigation route”);
wherein the discovery mode allows the client device to navigate map images independently from a host device (Zhou, “[0042] according to some implementations, the map server 114 and/or the navigation server 116 can include a group of one or more server devices, each equipped with one or more processors and capable of operating independently of the other server devices”);
an origin position from the host device and the set of map objects from a map server (Zhou, “[0038] In operation, a user of the computing device 112 can request, via the I/O interface 124, navigation directions from a point of origin, which implicitly can correspond to the user's current location, to a destination. The linear route visualization module 132 can receive map data 131 from the map server 114 via the network 118, or use pre-stored map data 131”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Zhou into the combination of Stafford and Vaughan. That is, applying the 3D map navigation and associated data structure of Hastings to the 3D scene of Stafford and Vaughan. The motivation/ suggestion would have been to provide a system and method for presenting driving directions to a user and, in particular, to an interactive linear representation of a route (Zhou, [0001]). 
Regarding claim(s) 8, it is interpreted and rejected for the same reasons set forth in claim(s) 1, since Stafford further discloses a display; a physical camera communicably coupled with the display; a processor; and a memory coupled to the processor, the memory storing instructions, which when executed by the processor, cause the mobile client device to perform operations (Stafford, figs.2-4, fig.7, “[0010] Images of a physical environment captured in a vicinity of the user are received from a forward facing camera coupled to the HMD, while the game is being executed. [0064] The example embodiments described herein can be 
Regarding claim 15, Claim 15 is in similar scope as claim 1, except that claim 15 recites “A non-transitory computer readable medium storing a plurality of instructions that, when executed by one or more processors of a computer device, cause the one or more processors to perform operations”. 
Stafford further discloses A non-transitory computer readable medium storing a plurality of instructions that, when executed by one or more processors of a computer device, cause the one or more processors to perform operations	 (Stafford, “[0123] Various embodiments of the present invention can also be embodied as computer readable code on a computer readable medium. The computer readable medium is any data storage device that can store data, which can be thereafter be read by a computer system. Examples of the computer readable medium include hard drives, network attached storage (NAS), read-only memory (ROM), random-access memory, compact disc-ROMs (CD-ROMs), CD-recordables (CD-Rs), CD-rewritables (RWs), magnetic tapes and other optical and non-optical data storage devices. The computer readable medium can include computer readable tangible medium distributed over a network-coupled computer system so that the computer readable code is stored and executed in a distributed fashion”).
Claim(s) 2-3, 9-10, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stafford in view of Vaughan and Zhou, and further in view of Rose et al. (US 20190179423).
Regarding claim 2, Stafford in view of Vaughan and Zhou discloses The method of claim 1.
 receiving a geographic indicator from a host device that indicates a current virtual camera position of the host device in the three-dimensional scene, wherein the client device retrieves a set of scene objects corresponding to a region of the three-dimensional scene based on the geographic indicator (Rose, “[0007] the reference data, which describe the at least one reference object, like a virtual reality scene or scenario, can be provided on the second device independently from the transmission of the user behavior data and still a correct matching between the user behavior data and the reference data is possible to reconstruct the user behavior with regard to the at least one object. [0013] the user behavior characteristic can be captured by means of the first device with respect to this defined reference coordinate system and be transferred to the second device. [0015] By transmitting the data defining the position and orientation of the user's eye and/or head, e.g. with respect to said reference system, to the second device, the second device can reconstruct the current user perspective of the virtual scene”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Rose into the combination of Stafford and Vaughan and Zhou. That is, applying the client/host rendering method of Rose to render the 3D map of Stafford and Vaughan and Zhou. The motivation/ suggestion would have been to provide a method, system, a client device, a server and a computer program product, which allow for providing information about a user behavior of a user with regard to at least one reference object, especially a virtual reference object, via a network from a first device to a second device in a more effective or flexible way (Rose, [0003]).
Regarding claim(s) 9, 16, they are interpreted and rejected for the same reasons set forth in claim(s) 2.
the geographic indicator includes the origin position (Rose, “[0015] By transmitting the data defining the position and orientation of the user's eye and/or head, e.g. with respect to said reference system, to the second device, the second device can reconstruct the current user perspective of the virtual scene”). The same motivation of claim 2 applies here.
Regarding claim(s) 10, 17, they are interpreted and rejected for the same reasons set forth in claim(s) 3.
Claim(s) 4, 5, 11, 12, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stafford in view of Vaughan and Zhou, and further in view of Rose et al. (US 20190179423) and Aruga (US 20180088339).
Regarding claim 4, Stafford in view of Vaughan and Zhou discloses The method of claim 1.
On the other hand, Stafford in view of Vaughan and Zhou fails to explicitly disclose but Rose discloses receiving, over a network, a second stream of virtual positions of a host virtual camera corresponding to a host device in the three-dimensional scene, wherein the second stream of virtual positions are relative to the origin position and are generated by physical movement of the host device (Rose, “[0006] If for example a video stream is displayed to the user by means of the first device, during the displaying of the video stream user behavior characteristics, like gaze points and/or the points of view are captured and provided with corresponding time stamps, which temporarily correlate each captured user characteristic to a certain image of the video stream. Then the user behavior characteristics and the corresponding time stamps can be transmitted in form of the user behavior data to the second device, which also 
On the other hand, Stafford in view of Vaughan, Zhou and Rose fails to explicitly disclose but Aruga discloses rendering and displaying a trace of the second stream of virtual positions of the host virtual camera on the three-dimensional map (Aruga, “[0223] FIG. 9 is a plan view schematically illustrating disposition of the beacon devices 200 disposed on one floor 300 of a structure. More specifically, an example of the disposition of the beacon devices 200 disposed on the floor 300 and a trajectory of movement of a user P wearing the HMD 100 on the floor 300 are illustrated. The trajectory of the movement of the user P in the floor 300 is indicated by a dotted arrow. Positions a, b, c, and d disposed along the dotted line indicate positions at which positioning is performed by the HMD 100”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Aruga into the combination of Rose and Stafford, Vaughan and Zhou, to include all limitations of claim 4. That is, adding the displaying a trajectory of the HMD of Aruga to display a trace of the host device on the 3D map of Stafford, Vaughan, Zhou and Rose. The motivation/ suggestion would have been to provide an intuitive view of the HMD (Aruga, “[0223] The trajectory of the movement of the user P in the floor 300 is indicated by a dotted arrow. Positions a, b, c, and d disposed along the dotted line indicate positions at which positioning is performed by the HMD 100”).
Regarding claim(s) 11, 18, they are interpreted and rejected for the same reasons set forth in claim(s) 4.

On the other hand, Stafford in view of Vaughan, Zhou and Rose fails to explicitly disclose but Aruga discloses rendering and displaying a trace of the first stream of virtual positions of the client virtual camera (Aruga, “[0223] FIG. 9 is a plan view schematically illustrating disposition of the beacon devices 200 disposed on one floor 300 of a structure. More specifically, an example of the disposition of the beacon devices 200 disposed on the floor 300 and a trajectory of movement of a user P wearing the HMD 100 on the floor 300 are illustrated. The trajectory of the movement of the user P in the floor 300 is indicated by a dotted arrow. Positions a, b, c, and d disposed along the dotted line indicate positions at which positioning is performed by the HMD 100.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Aruga into the combination of Rose and Stafford, and Vaughan, Zhou. That is, adding the displaying a trajectory of the HMD of Aruga to display a trace of the client device on the 3D map of Stafford, Vaughan, Zhou and Rose. The motivation/ suggestion would have been to provide an intuitive view of the HMD (Aruga, “[0223] The trajectory of the movement of the user P in the floor 300 is indicated by a dotted arrow. Positions a, b, c, and d disposed along the dotted line indicate positions at which positioning is performed by the HMD 100”).
Regarding claim(s) 12, 19, they are interpreted and rejected for the same reasons set forth in claim(s) 5.
Claim(s) 6, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stafford in view of Vaughan, Zhou and Rose, and further in view of Vandoros (US 20180367839).

On the other hand, Stafford in view of Vaughan and Zhou fails to explicitly disclose but Rose discloses wherein the set of map objects are retrieved from a map server over a first network (Rose, “abstract, the second device (16) each comprise reference data ( VRD), which describe the at least one reference object (VRS). [0008] Also the first and second device can be provided with the reference data independently and separately, e.g. from a content provider, like in form of a broadcast. [0067] the second device 16 is already provided with the data describing the virtual scene VRS, namely the reference data VRD. (T)he second device 16 can comprise a processing unit 24 with a data storage, in which the reference data VRD can be stored.” Therefore, a server provides the reference data VRD including reference objects to the second device);
 wherein the origin position and the first stream of virtual positions are received at the client device over a second network (Rose, “[0006] The gaze data, e.g. the point of view and/or the gaze point of the user defined in this reference coordinate system, can then be transmitted to the second device. [0067] So advantageously only the user behavior characteristics with regard to the virtual environment, e.g. defined with respect to a defined coordinate system associated with the virtual scene VRS and being fixed with respect to the virtual scene VRS, can be captured and transmitted from the first device 14 to the second device 16”. Therefore, the coordinate system including the origin position is transmitted from the first device to the second device). The same motivation of claim 2 applies here.
On the other hand, Stafford in view of Vaughan, Zhou and Rose fails to explicitly disclose but Vandoros discloses the first network and the second network are different 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Vandoros into the combination of Rose and Stafford, Zhou, Vaughan, to include all limitations of claim 6. That is, applying the different networks of Vandoros to the first and second networks of Stafford, Zhou and Rose, Vaughan. The motivation/ suggestion would have been to provide different network choices to fit different situations (Vandoros, “[0053] the transmitting device 320 may be configured to transmit data to computing devices 102, display systems 110, and other entities via one or more communication methods, local area networks, wireless area networks, cellular communication, Bluetooth, radio frequency, the Internet, etc.).
Regarding claim(s) 13, it is interpreted and rejected for the same reasons set forth in claim(s) 6.
Claim(s) 7, 14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stafford in view of Vaughan and Zhou, and further in view of Rose et al. (US 20190179423) and Tilton et al. (US 20170336863).
Regarding claim 7, Stafford in view of Vaughan and Zhou discloses The method of claim 1.
On the other hand, Stafford in view of Vaughan and Zhou fails to explicitly disclose but Rose discloses receiving, over a network, a third stream of virtual positions of a host virtual camera corresponding to a host device in the three-dimensional map, wherein the third stream of virtual positions are relative to the origin position and are generated by physical movement of the host device; and rendering and displaying a third series of images of the three- dimensional map using the third stream of virtual positions of the host device (Rose, “[0006] If for example a video stream is displayed to the user by means of the first device, during the displaying of the video stream user behavior characteristics, like gaze points and/or the points of view are captured and provided with corresponding time stamps, which temporarily correlate each captured user characteristic to a certain image of the video stream. Then the user behavior characteristics and the corresponding time stamps can be transmitted in form of the user behavior data to the second device, which also comprises the shown video in form of the reference data and the second device now advantageously can combine the transmitted user behavior data with the corresponding reference data, namely the corresponding images of the video, on the basis of the time stamps”). The same motivation of claim 2 applies here. 
On the other hand, Stafford in view of Vaughan, Zhou and Rose fails to explicitly disclose but Tilton discloses receiving a selection of a mode via the user interface (Tilton, “[0042] a user may select a transport mode (to allow the user to change locations in the virtual space), or select a transport control signal, e.g., via selection or actuation of an input on handheld electronic device (or handheld controller) 302. [0091] Processor 952 may communicate with a user through control interface 958 and display interface 956 coupled to a display 954”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Tilton into the combination of Stafford, Zhou, and Vaughan, Rose, to include all limitations of claim 7. That is, adding the mode selecting interface of Tilton to trigger the operation mode which Rose disclosed above. The motivation/ 
Regarding claim(s) 14, 20, they are interpreted and rejected for the same reasons set forth in claim(s) 7.
Response to Arguments
The double patenting rejection to claims 1-20 have been withdrawn in view of the approved terminal disclaimer.
The remaining of Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE Q LI whose telephone number is (571)270-0497. The examiner can normally be reached Monday - Friday, 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRACE Q LI/Examiner, Art Unit 2611                                                                                                                                                                                            11/14/2021